Appellant was convicted of selling liquor to a minor and sentenced to three years' imprisonment in the penitentiary. *Page 673 
The attorneys who prosecuted this appeal for the appellant have filed in this court the following motion, to wit:
"That the plaintiff in error desires to dismiss this appeal and no further prosecute the same before the Criminal Court of Appeals. He therefore moved the court to dismiss this appeal for want of prosecution and certify the same back to the district court for final judgment. Signed, Cutlip  Maben, Attorneys for Appellant."
This motion is sustained and the appeal is hereby dismissed.